Owen McGivern, J.
On the ground of legal insufficiency, the defendant Columbia Pictures Corporation moves for dismissal of the complaint herein, which complaint is grounded in libel arising from a letter written on the letterhead of the moving defendant and signed by the codefendant Ferguson, allegedly an officer and employee.
The letter opens: “ As chairman of the radio and TV section of the Advertising and Publicity Directors’ Committee, I have been asked to write you regarding the Martin Starr broadcasts.” The letter then goes on to comment upon the content of the plaintiff’s broadcasts concerning Hollywood, that despite the program’s sponsorship by theatres the broadcasts are calculated to injure business and that the industry should protect itself against the unfair and distorted representation of Hollywood projected by the plaintiff.
The defendant contends that the complaint is defective, for failure to allege and to establish by appropriate factual pleading that the letter was written by the signer in his capacity as an authorized officer and employee of the corporation, and in the course of employment. The letter, the defendant argues, *637fails to identify the writer’s connection with the corporation and that the quoted first paragraph evinces that the letter was not written in the signer’s capacity as an employee of the moving defendant.
However, it is alleged that the defendant did publish the letter, and it is a reasonable inference that the mentioned committee is one within the defendant’s corporate structure, and that the writer acted as committee chairman in the furtherance of corporate interests and within the sphere of committee activity.
In addition, it is stated in defendant’s brief that the complaint has been amended by stipulation to indicate that the letter contained thereon the words “ Office of the Director of Publicity ’ ’.
The pleading, accordingly, may not be defeated by an alternate assumption that the committee is not an integral part of the corporate structure but an entire stranger to the corporation.
The motion is denied.